[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO DISMISS AND/ORSTAY, DATED JULY 11, 1996
The motion to dismiss is granted. Plaintiff in opposition has made no protestation nor showing that the forum clause itself was induced by fraud or overreaching. Neither can it be said that litigation in Arizona would be so gravely difficult and inconvenient that plaintiff would unfairly be put to a relative severe disadvantage. See, United States Trust Co. v. Bohart,197 Conn. 34, 41-42 (1985); and Fidelity  Deposit Company ofMaryland v. Hewitt, Superior Court, judicial district of Hartford/New Britain at Hartford, Docket No. 523652 July 6, 1995, Aurigemma, J.).
Nadeau, J.